


Exhibit 10.11

 

AMERISOURCEBERGEN CORPORATION

 

RESTRICTED STOCK AWARD TO EMPLOYEE

 

Participant:

 

Number of Shares Granted:

 

Date of Grant:

 

Vesting Date:

 

RECITALS

 

This Restricted Stock Award (the “Award Agreement”) is made by AmerisourceBergen
Corporation, a Delaware corporation (the “Company”), pursuant to the
AmerisourceBergen Corporation Equity Incentive Plan, as amended (the “Plan”). 
The Board of Directors of the Company has directed the Compensation and
Succession Planning Committee (the “Committee”) to administer the Plan.

 

WHEREAS, the Company has agreed to grant and issue to the Participant shares of
Restricted Stock (as defined below), subject to certain restrictions and on the
terms and conditions contained in this Award Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the premises contained
herein and intending to be legally bound hereby:

 

1.             Definitions.  Unless otherwise defined herein, capitalized terms
used in this Award Agreement shall have the meanings ascribed to them in the
Plan.  As used herein:

 

(a)         “Award” means an award of Restricted Stock hereby granted.

 

(b)         “Date of Grant” means the date on which the Company awarded the
Restricted Stock to the Participant pursuant to the Plan.

 

(c)          “Vesting Period” means, with respect to each Share of Restricted
Stock, the period beginning on the Date of Grant and ending on the third
anniversary thereof.

 

(d)         “Restricted Stock” means the shares of Restricted Stock which are
the subject of the Award hereby granted.

 

(e)          “Shares” mean shares of the Company’s Common Stock.

 

2.                                      Grant of Restricted Stock.  Subject to
the terms and conditions set forth herein and in the Plan, the Company hereby
grants to the Participant the Restricted Stock.

 

3.                                      Restrictions on Restricted Stock. 
Subject to the terms and conditions set forth herein and in the Plan, during the
Vesting Period, Participant shall not be permitted to sell, transfer, pledge,
alienate, encumber or assign the Restricted Stock.  Furthermore, during the
Vesting Period, the Restricted Stock shall not be subject in any manner to
attachment or other legal process for the debts of the Participant. The Company
shall maintain possession of the certificates respecting the Restricted Stock
during the Vesting Period.

 

4.                                      Lapse of Restrictions.  Subject to the
terms and conditions set forth herein and in the Plan, the restrictions set
forth in Paragraph 3 on each Share of Restricted Stock that has not been
forfeited shall lapse on the last day of the Vesting Period (the “Vesting
Date”); provided, however, the Participant has remained continuously employed by
the Company from the Date of Grant through the Vesting Date; and provided,
further, that if the Participant ceases to be employed by the Company prior to
the Vesting Date as a result of his death or Disability, the restrictions set
forth in Paragraph 3 shall lapse with respect to 100% of the Restricted Stock
subject to this Award Agreement.  Solely for purposes of this Award Agreement,
employment with the Company will be deemed to include employment with any
Subsidiary of the Company (for only so long as such entity remains a Subsidiary
of the Company).

 

5.                                      Forfeiture of Restricted Stock.  If at
any time the Participant is no longer serving the Company as an employee for any
reason other than as a result of his death or Disability during the Vesting
Period, the Restricted Stock shall be forfeited by the Participant and deemed
canceled by the Company.  The provisions of this Paragraph 5 shall not apply to
Shares of Restricted Stock as to which the restrictions of Paragraph 3 have
lapsed.

 

--------------------------------------------------------------------------------


 

6.                                      Rights of Participant.  During the
Vesting Period, the Participant shall have the right to vote the Restricted
Stock.  Any dividends paid on the Restricted Stock during the Vesting Period
shall accrue, but shall not be paid until the Vesting Date.  The accrued
dividends shall be paid to the Participant at the same time that the
certificates for Shares are delivered in accordance with Paragraph 9; provided,
however, no accrued dividends shall be paid if the Restricted Stock is forfeited
in accordance with Paragraph 5.

 

7.                                      Notices.  Any notice to the Company
provided for in this instrument shall be addressed to the Committee at 1300
Morris Drive, Chesterbrook, PA 19087, and any notice to the Participant shall be
addressed to such Participant at the current address shown on the payroll of the
Company, or to such other address as the Participant may designate to the
Company in writing. Any notice shall be delivered by hand, sent by telecopy or
enclosed in a properly sealed envelope addressed as stated above, registered and
deposited, postage prepaid, in a post office regularly maintained by the United
States Postal Service.

 

8.                                      Securities Laws, etc.  The Committee may
from time to time impose any conditions on the Restricted Stock as it deems
necessary or advisable to ensure that the Plan and this Award satisfy the
conditions of Rule 16b-3, and that Shares are issued and resold in compliance
with the Securities Act of 1933, as amended.  The Company may require that the
Participant represent that the Participant is holding the Shares for the
Participant’s own account and not with a view to or for sale in connection with
any distribution of the Shares, or such other representation as the Committee
deems appropriate.

 

9.                                      Delivery of Shares.  Upon the conclusion
of the Vesting Period, the Company shall notify the Participant that the
restrictions on the Restricted Stock have lapsed.  Within ten (10) business days
of the Vesting Date, the Company shall, without payment from the Participant for
the Restricted Stock, deliver to the Participant a certificate for the
Restricted Stock without any legend or restrictions, except for such
restrictions as may be imposed by the Committee, in its sole judgment, under
Paragraph 8, provided that no certificates for Shares will be delivered to
Participant until appropriate arrangements have been made with the Company for
the withholding of any taxes which may be due with respect to such Shares.  The
Company may condition delivery of certificates for Shares upon the prior receipt
from the Participant of any undertakings which it may determine are required to
ensure that the certificates are being issued in compliance with federal and
state securities laws.  The right to payment of any fractional Shares shall be
satisfied in cash, measured by the product of the fractional amount times the
Fair Market Value of a Share on the Vesting Date determined by the Committee.

 

10.                               Special Forfeiture and Repayment Rules.

 

(a)         The Participant hereby acknowledges and agrees that in the event
that the Participant experiences a Triggering Event (as defined in the Plan) and
unless the Committee or its delegate determines otherwise, then:

 

(i)                                                 any portion of the Award
that remains subject to restriction as described in Paragraph 3 as of the date
the Committee determines that the Participant has experienced a Triggering Event
shall be immediately and automatically forfeited; and

 

(ii)                                if the restrictions imposed on the
Restricted Stock subject to the Award have lapsed within the 12-month period
immediately prior to the date of the acts or omissions that gave rise to such
Triggering Event or anytime thereafter, within 10 days of receiving written
notice from the Company that a Triggering Event has occurred, the Participant
shall deliver to the Company a number of unrestricted Shares equal to the number
of Shares as to which restrictions have so lapsed during such period; provided
that if, at the time delivery of the Shares by the Participant is required, the
Participant cannot deliver a number of unrestricted Shares equal to the number
of Shares as to which restrictions have so lapsed during such period, in
addition to the delivery of the number of unrestricted Shares by the Participant
at such time, the Participant shall be required to pay to the Company an amount
equal to the product of the number of such Shares as to which restrictions have
so lapsed during such period (less the number of Shares contemporaneously
delivered by the Participant to the Company), multiplied by the Fair Market
Value of one Share as of the date such restrictions lapsed.

 

(b)         The Committee or its delegate shall determine in its sole discretion
whether a Triggering Event has occurred with respect to the Participant.

 

(c)          The Participant hereby acknowledges and agrees that the
restrictions contained in the Plan are being made for the benefit of the Company
in consideration of Participant’s receipt of the Award.  The Participant further
acknowledges that the receipt of the Award is a voluntary action on the part of
the Participant and that the Company is unwilling to provide the Award to the
Participant without including the restrictions contained in the Plan.

 

2

--------------------------------------------------------------------------------


 

(d)         The Participant consents to a deduction from, and set-off against,
any amounts owed to the Participant by the Company or its affiliates from time
to time (including, but not limited to, amounts owed to the Participant as
wages, severance payments or other fringe benefits) to the extent of the amounts
owed to the Company by the Participant under this agreement.

 

(e)          The Special Forfeiture and Repayments provisions of this Award
Agreement and the Plan are in addition to, not in lieu of, any other obligation
and/or restriction that the Participant may have with respect to the Company,
whether by operation of law, contract, or otherwise, including, without
limitation, any non-competition and non-solicitation obligations contained in an
employment agreement entered into by and between the Participant and the Company
or any of its affiliates.

 

11.                               Miscellaneous.

 

(a)         The Award granted hereunder shall not confer upon the Participant
any right to continue in the employment of the Company or any subsidiary or
affiliate of the Company.

 

(b)         The Award granted hereunder is subject to the approval of the Plan
by the shareholders of the Company to the extent that such approval (i) is
required pursuant to the rules and regulations of the New York Stock Exchange,
or (ii) is required to satisfy the conditions of Rule 16b-3.

 

(c)          The Participant acknowledges that the Company has not advised the
Participant regarding the Participant’s income tax liability in connection with
the grant or vesting of the Restricted Stock.  The Participant is not relying on
any statements or representations of the Company or any of its agents in regard
to such liability.  The Participant understands that the Participant (and not
the Company) shall be responsible for the Participant’s own tax liability that
may arise as a result of the transactions contemplated by this Award Agreement.

 

(d)         The validity, performance, construction and effect of this Award
shall be governed by and determined in accordance with the law of the State of
Delaware, without giving effect to conflicts of laws principles thereof.

 

(e)          The Participant has received a copy of the Plan, a copy of which is
attached hereto, has been provided with the opportunity to read the Plan and is
familiar with the terms and provisions thereof and hereby accepts this Award
subject to all of the terms and provisions of this Award Agreement and the Plan,
including, without limitation, the Special Forfeiture and Repayment provisions
of the Plan.  All decisions or interpretations of the Board or the Committee
upon any questions arising under the Plan or this Award Agreement shall be
binding, conclusive and final.

 

12.                               GRANT ACCEPTANCE.  YOU MUST ACCEPT THE TERMS
OF THIS AGREEMENT WITHIN 60 DAYS OF RECEIPT.  IF YOU DO NOT ACCEPT THE TERMS AS
INSTRUCTED, THIS AGREEMENT WILL AUTOMATICALLY, WITHOUT FURTHER ACTION OF THE
COMPANY OR THE COMMITTEE, TERMINATE AND THE AWARD WILL BE FORFEITED AT MIDNIGHT
ON THE 60TH DAY.

 

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Award Agreement effective as of the Date of Grant.

 

 

 

AMERISOURCEBERGEN CORPORATION

 

 

 

 

 

By:

 

 

3

--------------------------------------------------------------------------------
